UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 Annual Report Pursuant to Section 15(d) of the Securities Exchange Act of 1934 FORM 11-K [X] ANNUAL REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2009 OR [ ] TRANSITION REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 [NO FEE REQUIRED] Commission file number1-9300 A.Full title of the plan and the address of the plan, if different from that of the issuer named below: COCA-COLA ENTERPRISES INC. MATCHED EMPLOYEE SAVINGS AND INVESTMENT PLAN B. Name of issuer of the securities held pursuant to the plan and the address of its principal executive office: COCA-COLA ENTERPRISES INC. 2500 Windy Ridge Parkway, Atlanta, Georgia 30339 1 Exhibit Index Page 4 The Coca-Cola Enterprises Inc. Matched Employee Savings and Investment Plan (the "Plan") is a plan which is subject to the provisions of the Employee Retirement Income Security Act of 1974 as amended (ERISA).Accordingly, the following items are filed herewith as part of this annual report: Audited financial statements: Report of Banks, Finley, White & Co., Independent Registered Public Accounting Firm Statements of Net Assets Available for Benefits at December 31, 2009 and 2008 Statement of Change in Net Assets Available for Benefits for the Year Ended December 31, 2009 Notes to Financial Statements Schedule of Assets at December 31, 2009 Signature Exhibit 23 – Consent of Banks, Finley, White & Co., Independent Registered Public Accounting Firm 2 SIGNATURES The Plan.Pursuant to the requirements of the Securities Exchange Act of 1934, the Global Retirement Programs Committee, which Committee administers the employee benefit plan, has duly caused this annual report to be signed on its behalf by the undersigned hereunto duly authorized. COCA-COLA ENTERPRISES INC. MATCHED EMPLOYEE SAVINGS AND INVESTMENT PLAN (Name of Plan) By:/S/ JOYCE KING-LAVINDER Date:June 23, 2010 Joyce King-Lavinder Chairperson, Global Retirement Programs Committee 3 Exhibit Index Exhibit Number Description Exhibit 23 Consent of Banks, Finley, White & Co., Independent Registered Public Accounting Firm 4 Financial Statements and Supplemental Schedule Coca-Cola Enterprises Inc. Matched Employee Savings and Investment Plan As of December 31, 2009 and 2008 and For the Year Ended December 31, 2009 Together with Report of Independent Registered Public Accounting Firm Coca-Cola Enterprises Inc. Matched Employee Savings and Investment Plan Index Report of Independent Registered Public Accounting Firm 1 Financial Statements: Statements of Net Assets Available for Benefits 2 Statement of Changes in Net Assets Available for Benefits 3 Notes to Financial Statements 4 Supplemental Schedule: Schedule H, Line 4i – Schedule of Assets (Held at End of Year) 18 To the Global Retirement Programs Committee Coca-Cola Enterprises Inc. Atlanta, Georgia: Report of Independent Registered Public Accounting Firm We have audited the accompanying statements of net assets available for benefits of Coca-Cola Enterprises Inc. Matched Employee Savings and Investment Plan (the “Plan”) as of December 31, 2009 and 2008 and the related statement of changes in net assets available for benefits for the year ended December 31, 2009. These financial statements are the responsibility of the Plan’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the net assets available for benefits of the Plan as of December 31, 2009 and 2008, and the changes in net assets available for benefits for the year ended December 31, 2009, in conformity with accounting principles generally accepted in the United States of America. Our audits were performed for the purpose of forming an opinion on the basic financial statements taken as a whole. The supplemental schedule of assets held at end of year is presented for purposes of additional analysis and is not a required part of the basic financial statements but is supplemental information required by the Department of Labor’s Rules and Regulations for Reporting and Disclosure under the Employee Retirement Income Security Act of 1974. This supplemental schedule is the responsibility of the Plan’s management. The supplemental schedule has been subjected to the auditing procedures applied in the audit of the basic financial statements and, in our opinion, is fairly stated in all material respects in relation to the basic financial statements taken as a whole. /S/ Banks, Finley, White & Co. June 23, 2010 1 Coca-Cola Enterprises Inc. Matched Employee Savings and Investment Plan Statement of Net Assets Available for Benefits As of December 31, 2009 and 2008 (in thousands) Assets Investments in Master Trust, at fair value $ $ Participant loans Employer Contribution Receivable - Total assets reflecting all investments at fair value Adjustment from fair value to contract value for fully benefit-responsive investment contracts ) Net assets available for benefits $ $ See accompanying notes to the financial statements. 2 Coca-Cola Enterprises Inc. Matched Employee Savings and Investment Plan Statement of Changes in Net Assets Available for Benefits Year ended December 31, 2009 (in thousands) Additions to net assets attributed to: Investment income in Master Trust $ Participant Contributions Employer Contributions Net change in fair value of investments Total additions Deductions from net assets attributed to: Distributions to Participants ) Administrative expenses ) Total deductions ) Net increase in net assets available for benefits Net assets available for benefits: Beginning of year End of year $ See accompanying notes to the financial statements. 3 Coca-Cola Enterprises Inc. Matched Employee Savings and Investment Plan Notes to Audited Financial Statements As of December 31, 2009 and 2008 1. Description of the Plan The following description of the Coca-Cola Enterprises Inc. Matched Employee Savings and Investment Plan (the “Plan”) provides only general information. Participants should refer to the Summary Plan Description for a more complete description of the Plan’s provisions. General The Plan was originally adopted effective January 1, 1988 and restated most recently effective January 1, 2002.The Plan is a defined contribution plan covering all non-bargaining employees of Coca-Cola Enterprises Inc. (the “Company”). The Plan is subject to the provisions of the Employee Retirement Income Security Act of 1974 as amended (“ERISA”). Eligibility Non-bargaining employees are eligible to participate in the Plan on the later of (1) the first of the month following the completion of two months of service or (2) the month in which such employee becomes a “covered employee” as defined by the Plan.At that time, the participant may elect to begin compensation deferrals.Participants become eligible to receive employer matching contributions as of the first payroll date following the later of (1) completion of two months of service or (2) the date such employee becomes a covered member. Contributions The Plan allows a participant to contribute up to 30 percent of eligible compensation on a pre-tax basis, and between 1 percent and 10 percent of eligible compensation on an after-tax basis, as defined by the Plan agreement and subject to certain Internal Revenue Code (the “Code”) limitations. A participant may elect to change his or her rate of contributions or suspend contributions at any time.During 2008, the Company matched 1.75 percent of eligible pay for participants of the Plan.In October 2009, the Company increased its maximum employer match on participants’ voluntary contributions to 3.5 percent of eligible pay for participants.This increase was retroactive to January 1, 2009 for all employees still employed by the Company at December 31, 2009.All contributions are invested as directed by participants. 4 Coca-Cola Enterprises Inc. Matched Employee Savings and Investment Plan Notes to Audited Financial Statements Vesting Participants are immediately vested in their contributions and the Company’s matching contributions plus actual earnings thereon. Participant Loans Participants may borrow from their fund accounts a minimum of $1,000 and up to a maximum equal to the lesser of $50,000 (minus the amount of the highest outstanding loan balance(s) in the prior 12 months over any outstanding loan balance on the day the loan is made) or 50 percent of their vested account balance.Loan terms generally range from one to five years for general purpose loans and extend up to 15 years for principal residence loans.The loans are secured by the balance in the participant’s account and bear interest at a rate commensurate with the interest rates charged by persons in the business of lending money for loans which would be made under similar circumstances. Principal and interest are paid ratably through payroll deductions and applied directly to the participant’s account. Participant Accounts Each participant’s account is credited with the participant’s contributions, employer contributions, rollover contributions, if any, and allocations of the Plan’s earnings and losses.The allocation of earnings and losses is based on participant account balances as defined in the Plan document. The benefit to which a participant is entitled is the benefit that can be provided from the participant's vested account balance. In the event a participant’s non-union status changes, the participant may elect to transfer his or her account out of the Plan.In addition, if a participant’s membership in one of the Company’s union plans changes (i.e., changes from union to non-union), the participant may elect to transfer his or her account into this Plan.During the year ended December 31, 2009, other Company-sponsored plans transferred participant accounts totaling $120,066 to the Plan. There were no transfers out of the Plan for the year ended December 31, 2009. 5 Coca-Cola Enterprises Inc. Matched Employee Savings and Investment Plan Notes to Audited Financial Statements Withdrawals and Payments of Benefits Distributions of a participant’s fully vested account balance may be made during the period following his or her retirement, death, disability or termination of employment. Distributions to participants shall be made in a single lump sum payment if their vested account balance is $1,000 or less.If the participant’s vested account balance exceeds $1,000, the Plan permits distribution in a single lump sum, installment payments or a combination of lump sum and installment payments at the discretion of the participant.If the participant has any loan balance at the time of distribution, the amount of cash available to the participant or beneficiary shall be reduced by the outstanding principal balance of the loan. Voluntary withdrawals from the balance of the participant’s pre-tax contribution account become available after the participant attains age 59½.Prior to the attainment of age 59½, a withdrawal from these accounts would be available for a financial hardship or from a participant’s rollover source within the Plan. Employee Stock Ownership Plan A portion of the Plan is designated as an employee stock ownership plan (“ESOP”).The ESOP allows employees to purchase Coca-Cola Enterprises stock at fair market value.The ESOP provides plan participants flexibility in electing to either reinvest Coca-Cola Enterprises Inc. stock dividends or have the dividends distributed as a taxable cash payment. Termination Although the Company has not expressed any intent to do so, the Company has the right under the Plan agreement to terminate the Plan.In the event of Plan termination, all participants become fully vested and shall receive a full distribution of their account balances. 2. Summary of Significant Accounting Policies Basis of Presentation The financial statements of the Plan are prepared using the accrual method of accounting. 6 Coca-Cola Enterprises Inc. Matched Employee Savings and Investment Plan Notes to Audited Financial Statements Valuation of Investments The Plan participates in the Coca-Cola Enterprises Inc. Defined Contribution Plans Master Trust (the “Master Trust”) with similar retirement plans sponsored by the Company and certain other subsidiaries of the Company, whereby investments are held collectively for all plans by JPMorgan Chase Bank, N.A. (the “Trustee”). Each participating plan’s investment in the Master Trust is equal to the sum of its participant account balances in relation to total Master Trust investments. Short-term investments are stated at fair value, which approximates cost and is based on quoted redemption values determined by the Trustee. Mutual funds and the common stock of Coca-Cola Enterprises Inc. are valued based on quoted market prices on national exchanges on the last business day of the Plan year. Investments in collective trusts are stated at fair value, and are valued at the net asset value of shares held by the Plan at year-end.Participant loans are valued at their outstanding balances, which approximate fair value. The Invesco Stable Value Fund (the “Fund”) is a separate account which invests primarily in wrapper contracts (also known as synthetic guaranteed investment contracts) and cash equivalents. Contracts within the Fund are fully benefit-responsive and are therefore reported at fair value on the Statement of Net Assets Available for Benefits. In a wrapper contract structure, the underlying investments are owned by the Fund and held in trust for Plan participants. The wrapper primarily represents a diversified portfolio of corporate and government bonds, and common/collective trusts. The Fund purchases a wrapper contract from an insurance company or bank.The wrapper contract amortizes the realized and unrealized gains and losses on the underlying fixed income investments, typically over the duration of the investments, through adjustments to the future interest crediting rate (which is the rate earned by participants in the Fund for the underlying investments). The issuer of the wrapper contract provides assurance that the adjustments to the interest crediting rate do not result in a future crediting rate that is less than zero. An interest crediting rate less than zero would result in a loss of principal or accrued interest. The key factors that influence future interest crediting rates for a wrapper contract include: · The level of market interest rates; · The amount and timing of participant contributions, transfers and withdrawals into/out of the wrapper contract; · The investment returns generated by the fixed income investments that back the wrapper contact; and · The duration of the underlying investments backing the wrapper contract. 7 Coca-Cola Enterprises Inc. Matched Employee Savings and Investment Plan Notes to Audited Financial Statements Wrapper contract’s interest crediting rates are typically reset on a periodic basis. Because changes in market interest rates affect the yield to maturity and the market value of the underlying investments, they may have a material impact on the wrapper contract’s interest crediting rate. In addition, participant withdrawals and transfers from the Fund are paid at contract value but funded through the market value liquidation of the underlying investments, which also impacts the interest crediting rate.The resulting gains and losses in the market value of the underlying investments relative to the wrapper contract value are represented on the Plan’s Statements of Net Assets Available for Benefits as the “adjustment from fair value to contract value for fully benefit-responsive investment contracts.” If the adjustment from fair value to contract value is positive for a given contract, this indicates that the wrapper contract value is greater than the market value of the underlying investments. The embedded market value losses will be amortized in the future through a lower interest crediting rate than would otherwise be the case.If the adjustment from fair value to contract value figure is negative, this indicates that the wrapper contract value is less than the market value of the underlying investments.The amortization of the embedded market value gains will cause the future interest crediting rate to be higher than it otherwise would have been. All wrapper contracts provide for a minimum interest crediting rate of zero percent.In the event that the interest crediting rate should fall to zero and the requirements of the wrapper contract are satisfied, the wrapper issuers will pay to the Plan the shortfall needed to maintain the interest crediting rate at zero.This helps to ensure that participants’ principal and accrued interest will be protected. Examples of events that would permit a wrapper contract issuer to terminate a wrapper contract upon short notice include the Plan’s loss of its qualified status, un-cured material breaches of responsibilities, or material and adverse changes to the provisions of the Plan.If one of these events was to occur, the wrapper contract issuer could terminate the wrapper contract at the market value of the underlying investments. At December 31, 2009, fair value exceeded contract value. Contract value represents contributions made under the contracts, plus earnings, less withdrawals and administrative expenses. The weighted-average yield was approximately 3.2 percent and 6.6 percent for the years ended December 31, 2009 and 2008, respectively. The crediting interest rate was approximately 4.2 percent at December 31, 2009 and 2008.Participants investing in the Fund are subject to risk of default by issuers of the wrapper contracts and the specific investments underlying the wrapper contracts.There are no reserves against contract value for credit risk of the contract issuer or otherwise. 8 Coca-Cola Enterprises Inc. Matched Employee Savings and Investment Plan Notes to Audited Financial Statements The fair values of the underlying assets of the wrapper contracts and the adjustment to contract value for the Plan as of December 31, 2009 and 2008 are as follows: Fair value of the underlying assets of the wrapper contracts (in thousands): Fixed income securities $ $ Common/Collective Trusts Fair value of the wrapper contracts Adjustment from fair value to contract value ) Contract value $ $ Administrative Expenses Certain administrative expenses are paid by the Plan, as permitted by the Plan document.All other expenses are paid by the Company. Use of Estimates The preparation of financial statements in conformity with U.S. generally accepted accounting principles requires management to make estimates that affect the amounts reported in the financial statements and accompanying notes.Actual results could differ from those estimates. 3. Investments As of December 31, 2009, the Plan’s investment in the Master Trust was $1.2 billion.The Plan’s investment in the Master Trust (including investments bought, sold, and held during the year) appreciated in fair value by $242 million during 2009. The fair value of investments that individually represent 5 percent or more of the Plan’s net assets at December 31 was $1.2 billion. 9 Coca-Cola Enterprises Inc. Matched Employee Savings and Investment Plan Notes to Audited Financial Statements 4. Coca-Cola Enterprises Inc. Defined Contribution Plans Master Trust The Plan’s interest in the net assets of the Master Trust was approximately 95 percent at December31, 2009.This was determined by comparing the Plan’s net assets to total net assets in the Master Trust. The condensed statement of net assets at December 31, 2009 and 2008 for the Master Trust is as follows (in thousands): Investments at fair value: Common/Collective trust funds $ $ Registered Investment Companies Company Stock CISC Self-Directed Accounts Stable Value Fund at fair value Investments at fair value Stable Value Fund Book Valuation Adjustment ) Master Trust Net Assets $ $ 10 Coca-Cola Enterprises Inc. Matched Employee Savings and Investment Plan Notes to Audited Financial Statements The condensed statement of changes in net assets for the year ended December 31, 2009 in the Master Trust is as follows (in thousands): Additions: Interest and dividend income $ Participant contributions Company contributions Net change in fair value of investments Total additions Deductions: Distributions to Participants ) Administrative expenses ) Total deductions ) Net increase Net assets available for benefits: Beginning of year End of year $ 11 Coca-Cola Enterprises Inc. Matched Employee Savings and Investment Plan Notes to Audited Financial Statements During 2009 and 2008, the Master Trust’s investments (including investments bought, sold, as well as held during the year) appreciated/(depreciated) in fair value, as follows (in thousands): Net change in fair value of investments: Registered Investment Companies $ $ ) Company Stock ) CISC Self-Directed Accounts ) Stable Value Fund Common/Collective trust funds ) Totals $ $ ) Between January 1, 2009 and December 31, 2009, the Master Trust had the following transactions relating to common stock of Coca-Cola Enterprises Inc. (in thousands): Shares Fair Value Realized Gain/(Loss) Purchases $ $
